Citation Nr: 0732542	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  91-35 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent 
prior to September 24, 2004 and in excess of 60 percent 
thereafter for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1991 RO decision that granted service 
connection and a 20 percent rating for a low back disability 
(described as degenerative disk disease at L5-S1 with wedging 
at L4), effective from August 8, 1990.  The veteran appealed 
for a higher rating for the condition.  In September 1997, 
the Board denied the claim.  The veteran then appealed to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court).  In December 1998, the Court issued a decision 
vacating the Board's decision and remanding the matter to the 
Board for further action.  In August 1999, the Board again 
denied the claim.  The veteran appealed this decision to the 
Court.  In June 2000, the Court granted a Joint Motion filed 
by the parties (the veteran and the VA Secretary), requesting 
that the Court vacate and remand the Board's decision.  In 
February 2001, and again in July 2003, the Board remanded the 
case to the RO for additional development.  

In July 2002, the RO granted a 40 percent rating for the low 
back disability, effective from August 8, 1990.  In November 
2004, the RO granted a 60 percent evaluation for this 
disability, effective from September 2004.  The evaluation of 
the service-connected low back disability remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The Board notes that the veteran's attorney, in response to 
the November 2004 rating decision granting a 60 percent 
rating for the back disability, raised the issue of assigning 
the veteran a total rating based on unemployability (TDIU).  
This was denied by the RO in August 2006, and the veteran was 
so notified that month.  He filed a VA Form 21-8940, which is 
a claim for TDIU, in September 2006.  The claim was again 
denied in May 2007, and he was so notified that same month.  
The record now before the Board does not contain a notice of 
disagreement (NOD) with the denial of a TDIU rating.  Because 
the record does not contain a NOD, and because the TDIU 
rating is based on all service-connected disabilities and the 
back disability that is the subject of the current appeal is 
not the only service-connected disability, the Board will not 
address the matter of the denial of a TDIU rating as a part 
of the current appeal.  


FINDINGS OF FACT

1.  Prior to September 24, 2004, the veteran's low back 
disorder is not manifested by ankylosis, fracture of the 
vertebrae, pronounced intervertebral disc syndrome, 
incapacitating episodes of at least six weeks duration, or 
objective neurological findings.  

2.  From September 24, 2004 the veteran's low back disorder 
is not manifested by ankylosis, fracture of the vertebrae, or 
combined neurological and orthopedic findings which would 
support a higher evaluation.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for a lumbar spine disorder prior to September 24, 
2004, or an initial evaluation in excess of 60 percent from 
September 24, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of this appeal, the provisions of VA's 
Schedule for Rating Disabilities addressing disabilities of 
the spine were amended effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

The 40 percent evaluation assigned in a July 2002 rating 
decision used Diagnostic Codes 5010-5293.  The 60 percent 
rating assigned in November 2004 used Diagnostic Codes 5010-
5243.  In both instances, these diagnostic codes are for 
arthritis due to trauma and intervertebral disc syndrome.  

Under Diagnostic Code 5293 in effect before September 23, 
2002, intervertebral disc syndrome was rated 40 percent 
disability rating when severe, manifested by recurring 
attacks, with intermittent relief; and 60 percent when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

The September 2002 amendment provided that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Prior to the September 2003 amendments to the rating 
schedule, the other diagnostic codes concerning low back 
disability that could provide a rating higher than 40 percent 
DC 5289, (ankylosis) and 5285 (fracture of the vertebrae).  
38 C.F.R. § 4.71a, DC's 5285, 5289 (2002).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to renumber the diagnostic codes 
relating to the spine and to provide for the evaluation of 
all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).


With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
incomplete paralysis is rated 10 percent when mild, 20 
percent when moderate, 40 percent when moderately severe, and 
60 percent when severe, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis, where the 
foot dangles and drops, there is no active movement possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Low Back Disability Prior to September 24, 2004

In July 2002, the RO granted a 40 percent evaluation for the 
veteran's low back disorder effective from August 1990, under 
DC 5010-5293.  In order to assign a rating beyond 40 percent 
under the old criteria, the evidence would have to show 
ankylosis (DC 5289), a fracture of the vertebrae (5285), or 
pronounced intervertebral disc syndrome (5293).  The evidence 
during this time period, including VA outpatient treatment 
records since the 1990's and VA examination reports, does not 
support a finding that an increase is warranted.  On VA 
examination in August 1990, flexion was to 20 degrees and 
extension was noted to be from 20 to 30 degrees.  
Lateroflexion and rotation were about 20 degrees and 
associated with pain and paravertebral muscle spasm.  
Straight leg raise testing was to about 20-to-30 degrees on 
the left side and to about 30-to-40 degrees on the right side 
and caused pain in the lower back.  The examiner stated the 
veteran's gait was unremarkable, and toe walking and heel 
walking, although performed slowly, disclosed no gross 
abnormalities.  Both the patellar and Achilles tendon 
reflexes were 2+, bilaterally, and symmetrical.  X-ray 
examination of the lumbar spine showed a minimal wedging 
deformity of L4 with sclerosis of the inferior margin, 
possibly due to old trauma.  The intervertebral disc space 
between L5-S1 was narrowed, but the lordotic curve was 
preserved.  There was mild dextroscoliosis.  Additionally the 
examiner noted that there was no evidence of any focal 
neurological deficit.  

When examined by VA in August 1994, the veteran was able to 
flex his back to 80 degrees and extend to 20 degrees, and no 
neurological abnormalities were documented.  There was normal 
strength and normal pedal pulses in both lower extremities.  
Patella reflexes were brisk and equal, three-to-four plus, 
bilaterally.  Achilles tendon reflexes were brisk, four plus 
and equal, bilaterally.  When the veteran was seated at the 
end of the examining table, straight leg raising to 90 
degrees, bilaterally, was normal and without evidence of any 
sciatic pain.  On VA examination in July 2002, while flexion 
was limited to 0 degrees, the veteran could extend to 5 
degrees and lateral bending was to 5 degrees.  Additionally 
the examiner noted that the extreme loss of motion was not 
consistent with the overall clinical picture.  There was no 
S1 or L5 nerve root weakness in either lower extremity.  Deep 
tendon reflexes were +4 and left ankle jerk was +2 to +3; 
right ankle jerk was +4.  There was no S1or L5 weakness shown 
in the lower legs.  X-rays showed degenerative disc disease 
at the L4-5 level with spur formation.  The examiner stated 
that there was no wedging of the fourth lumbar vertebra.  The 
examiner found that the veteran had a moderately severe 
disability as a result of pain and limitation of motion and 
that the extreme loss of motion described however is not 
consistent with his overall clinical picture. 

The evidence during this time period, as noted above, does 
not support a finding that an increase beyond 40 percent is 
warranted for the veteran's low back disorder under the DC's 
as in effect prior to September 26, 2003.  Motion of the low 
back is shown and thus there is no ankylosis.  Further, the 
record does not show that the veteran has a fracture of the 
vertebrae or that he has a demonstrable deformity of a 
vertebral body.  While in August 1990 the veteran was noted 
on VA examination to have a wedging deformity of the L4, the 
record before then and thereafter do not show that the 
deformity exists.  (see, X-rays of February 1987 and July 
1988, in service, and VA X-rays in May 1991 as well as the VA 
examination report in July 2002 where the examiner expressly 
opined that the veteran had no wedging deformity).  
Similarly, a higher rating is not supported by the General 
Rating Formula for Diseases and Injuries of the Spine, in 
effect from September 2003, since there is no showing of 
unfavorable ankylosis.  

As for consideration of the rating criteria for 
intervertebral disc syndrome, there is no showing that the 
veteran had pronounced neurological symptoms to support a 
rating beyond 40 percent for veteran's low back disorder.  
Also, the Board notes that the evidence of record does not 
establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  There is nothing in the record 
to show that the veteran was prescribed bed rest by a 
physician.  No treatment records indicate that a physician 
had ever prescribed bed rest to treat the veteran's low back 
disability.  The medical evidence does not show that the 
veteran's service-connected low back disability has resulted 
in incapacitating episodes totaling at least 6 weeks during a 
12 month period.  As such, the record does not support an 
increased evaluation based upon incapacitating episodes of 
intervertebral disc syndrome.  

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined evaluation.  

As noted above, during this time period, no neurological 
findings were documented, and none were noted on VA 
outpatient treatment records dated from the 1990's.  The 
veteran's low back disability is manifested by severe 
limitation of motion, as described by a VA examiner in July 
2002 as forward flexion to 0 degrees and backward extension 
and right lateral bending to 5 degrees; however the examiner 
qualified these findings as not being consistent with the 
clinical findings.  When examined by VA in August 1994, the 
veteran was able to flex his back to 80 degrees and extend to 
20 degrees.  This translates into a 10 percent evaluation.  
As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is not manifested by any 
incomplete paralysis of the sciatic nerve under DC 8520.  

A compensable evaluation is not warranted for any 
neurological manifestations.  Therefore, when considering 38 
C.F.R. § 4.25, which provides the procedure for determining a 
combined rating using its Combined Ratings Table (Table), and 
combining the evaluation for the veteran's orthopedic 
manifestations with the noncompensable (zero percent) 
evaluation for his neurological manifestations, the result 
does not provide a rating above 40 percent.  

Thus, the evidence does not support assignment of an 
evaluation in excess of 40 percent for the veteran's low back 
disability prior to November 2004.  

Low Back Disability from September 24, 2004

The Board will now consider whether a rating beyond 60 
percent is warranted from September 24, 2004, by reviewing VA 
outpatient treatment records dated from 2004 to 2007 and VA 
examination reports.  When the veteran was examined by VA in 
September 2004, forward flexion was to 40 degrees, and the 
veteran reported that he could not bend backwards or do 
lateral movements.  X-rays showed degenerative joint disease.  
There was no finding that the veteran used a brace.  On VA 
examination in July 2006, the veteran could flex to 10 
degrees, with left and right lateral flexion to 10 degrees.  
Left and right rotations were to 10 degrees.  The examiner 
noted that there was no brace.  X-rays showed normal lumbar 
lordois and mild degenerative disc disease.  

A higher rating is not supported by the General Rating 
Formula for Diseases and Injuries of the Spine, in effect 
from September 2003, since there is no showing of unfavorable 
ankylosis of the entire spine.  

As for consideration of the rating criteria for 
intervertebral disc syndrome, a 60 percent rating is the 
maximum assignable on the basis of incapacitating episodes.  
The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25, results in a higher combined evaluation.  

As noted above, DC 8520 pertains to paralysis of the sciatic 
nerve.  VA examination in September 2004 found that the 
veteran had left L4-L5 lumbar radiculopathy of moderate 
severity and mild right L5-S1 radiculopathy, based on a 
review of a subsequent October 2004 nerve conduction study 
which showed that the veteran has decreased amplitudes and 
conduction velocity of the left peroneal nerve.  This 
indicates no more than moderate findings, which would result 
in a 20 percent evaluation on the basis of moderate 
incomplete paralysis of the sciatic nerve.  He has severe 
limitation of motion, resulting in a 40 percent evaluation.  
When using 38 C.F.R. § 4.25 to combine these ratings, the 
combination does not result in a rating above 60 percent.  

DeLuca Considerations

The new regulations explicitly take pain upon motion into 
account.  The Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, 4.45 would warrant a higher rating prior to 
September 24, 2004 or thereafter.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Prior to September 24, 2004, the 
record shows that the veteran has complaints of pain; however 
the record does not document functional impairment that is 
not contemplated by the 40 percent rating assigned.  From 
September 2004, the veteran's back is rated as 60 percent 
disabling under DC 5293.  Where a veteran is in receipt of 
the maximum rating for limitation of motion of a joint, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997). Since there is no applicable diagnostic 
code that provides a rating in excess of 60 percent for 
limitation of motion prior to September 26, 2003, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are not applicable.  



Duties to Notify and Assist
 
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises from the March 1991 rating decision that 
granted service connection for a low back disorder; the 
veteran timely disagreed with the 20 percent rating assigned.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  

The RO's September 2001 letter described the evidence needed 
to support a claim for service connection and is thus not 
completely compliant with the notice requirements.  In 
September 2004, another letter was sent to the veteran which 
was fully compliant with Quartuccio.  This notice informed 
the veteran of what the evidence must show to establish 
entitlement, what had been done on his claim, what 
information or evidence VA needed, what the veteran could do 
to help with his claim, when and where to send information or 
evidence, and VA's duty to assist him.  He was also told that 
he could submit evidence that he had.  Another notice letter 
was sent to him in November 2005.  The requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issue on 
appeal will not result in any prejudice to the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim that are 
available to secure.  It is noted that the RO attempted to 
secure X-rays taken of the veteran's back in August 1990; 
however a March 2002 memo from a VA Imaging Manager indicates 
that these records have been destroyed.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Entitlement to an initial rating in excess of 40 percent 
prior to September 24, 2004 and in excess of 60 percent 
thereafter for a low back disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


